
	
		III
		112th CONGRESS
		1st Session
		S. RES. 126
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Kerry (for himself,
			 Mr. Nelson of Florida, and
			 Mr. Udall of New Mexico) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Supporting the mission of UNESCO’s World
		  Heritage Convention and celebrating the 2011 International Day for Monuments
		  and Sites.
	
	
		Whereas the United States was the primary architect of the
			 Convention Concerning the Protection of the World Cultural and Natural
			 Heritage, done at Paris November 23, 1972 (commonly known as the World
			 Heritage Convention), and the following year became the first of the
			 now 187 countries to ratify the convention;
		Whereas the World Heritage Convention is the most widely
			 accepted and effective conservation mechanism for the world’s most significant
			 natural and cultural sites, and the only international convention focused on
			 both nature and culture;
		Whereas the World Heritage Convention exemplifies the
			 United Nations Educational, Scientific and Cultural Organization's (UNESCO)
			 goals of promoting peace through cultural dialogue;
		Whereas the ideals set forth in the Convention reflect the
			 commitment of the United States to conserving its national parks and other
			 forms of natural and cultural heritage;
		Whereas the United States has served four terms on the
			 World Heritage Committee, most recently from 2005 through 2009;
		Whereas the World Heritage List currently contains 911
			 cultural and natural sites, 21 of which are located within the United States,
			 including Florida’s Everglades National Park, whose Ten Thousand Islands area
			 composes part of the largest stand of protected mangrove forest in the Western
			 hemisphere; Wrangell-St. Elias and Glacier Bay National Parks in Alaska, which
			 contain some of the world’s longest glaciers; California's Redwood National and
			 State Parks, home to some of the tallest and oldest trees in the world; Grand
			 Canyon National Park in Arizona, which retraces geological history over
			 2,000,000,000 years and represents the four major geologic eras; Independence
			 Hall in Pennsylvania, where both the Declaration of Independence and the United
			 States Constitution were signed; and Taos Pueblo, in New Mexico, one of the
			 oldest continuously inhabited communities in the United States, and the only
			 living American community designated both a World Heritage Site and a National
			 Historical Landmark;
		Whereas, in 2010, for the first time in 15 years, the
			 World Heritage Committee inscribed a site in the United States,
			 Papahānaumokuākea Marine National Monument, onto the World Heritage List, a
			 site that is a natural and cultural treasure for Hawaiians and is rich in
			 marine biodiversity and pristine natural beauty;
		Whereas UNESCO and its World Heritage Centre play a vital
			 role in the safeguarding of monuments and sites in times of crisis, war, or
			 natural disaster;
		Whereas, in an age of increasing conflict and volatility,
			 the World Heritage Convention is more important than ever in ensuring the
			 protection of priceless historical treasures;
		Whereas the recent upheaval in Egypt, which threatened
			 artifacts from the antiquities museum in Cairo, and mounting concerns about the
			 destruction of the Roman ruins of Leptis Magna and other ancient cites in Libya
			 serve as reminders of the crucial role UNESCO plays in promoting protection and
			 conservation;
		Whereas, through its List of World Heritage in Danger,
			 UNESCO seeks to work with national governments to preserve natural and cultural
			 sites under duress, by raising international awareness and providing local
			 authorities with the support they need;
		Whereas, in Afghanistan, UNESCO’s safeguarding campaign is
			 premised on the belief that a shared cultural heritage can strengthen national
			 identity and create a common sense of ownership over the country’s past and
			 future;
		Whereas the United States Government provides considerable
			 assistance to World Heritage sites around the globe through programs such as
			 the National Park Service's World Heritage Fellowship, which provides site
			 managers from developing countries with training at World Heritage sites in the
			 United States, including Everglades, Grand Canyon, Hawaii Volcanoes, and
			 Olympic National Parks;
		Whereas the World Heritage Centre has formed innovative
			 partnerships with several private organizations in the United States, including
			 new interactive tools that allow users to virtually tour UNESCO World Heritage
			 sites from their computers;
		Whereas April 18th has been endorsed by the UNESCO General
			 Conference as the International Day for Monuments and Sites, also known as
			 World Heritage Day; and
		Whereas the 39th anniversary of the day in 2011 reflects a
			 long-standing commitment to the celebration and preservation of natural and
			 cultural sites around the world: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 mission of UNESCO’s World Heritage Convention;
			(2)acknowledges the
			 39th anniversary of the International Day for Monuments and Sites; and
			(3)commends UNESCO
			 and its role in preserving and celebrating natural and cultural sites
			 worldwide.
			
